Name: 92/523/EEC: Commission Decision of 4 November 1992 amending Decision 92/452/EEC establishing lists of embryo collection teams approved in third countries for export of bovine embryos to the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1992-11-14

 Avis juridique important|31992D052392/523/EEC: Commission Decision of 4 November 1992 amending Decision 92/452/EEC establishing lists of embryo collection teams approved in third countries for export of bovine embryos to the Community Official Journal L 328 , 14/11/1992 P. 0042 - 0048COMMISSION DECISION of 4 November 1992 amending Decision 92/452/EEC establishing lists of embryo collection teams approved in third countries for export of bovine embryos to the Community (92/523/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and imports from this countries of embryos of domestic animals of the bovine species (1), as last amended by Directive 90/425/EEC (2), and in particular Article 8 thereof, Whereas Commission Decision 92/452/EEC (3) establishes a list of embryo collection teams approved in third countries for the export of embryos of domestic animals of the bovine species to the Community; Whereas the competent authorities of Canada and the United States of America have forwarded amendments to the list of teams approved in their territories; Whereas it is now necessary to amend the list of approved teams as regards Canada and the United States of America; Whereas the measures provided for in this Decision and in accordance with the opinion of the Standing veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 92/452/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to Member States. Done at Brussels, 4 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 19. 10. 1989, p. 1. (2) OJ No L 224, 18. 8. 1990, p. 29. (3) OJ No L 250, 29. 8. 1992, p. 40. ANNEX Embryo collection teams approved by the competent veterinary authorities of the following third countries are listed together with the approval number and the name of the team veterinarian. CANADA Approval Number Address Team Veterinarian E542 Canadiana Genetics, Carstairs, Alberta Dr Martin Wenkoff E764 Alta Genetics Inc., Calgary, Alberta Dr R.J. McAllister E764 Alta Genetics Inc., Calgary, Alberta Dr R.E. Janzen E593 DRI Embryo Transplant, Crossfield, Alberta Dr S. Rairdon E593 DRI Embryo Transport, Crossfield, Alberta Dr R. Davis E72 Western Ontario, Breeders Inc., Woodstock, Ontario Dr B. Hill E652 Trans Tech Genetics, Saskatoon, Saskatchewan Dr V. Pawlyshen E812 New England Genetics, Turner, Maine, USA Dr Richard Whittaker E630 Progressive Dairy Techniques, Cambridge, Ontario Dr J. Draper E546 Emtech Genetics Ltd, 19790 - 88th Street, Langley, British Columbia Dr G.K. McDonald E549 Dairy Veterinary Services Ltd 5904 Interprovincial Highway, Yarrow, British Columbia Dr R. Vanderwal E733 Boviteq Inc., 1425, Grand rang Saint-FranÃ §ois Saint-Hyacinthe, QuÃ ©bec, J2S 7A9 Dr Denis-Pierre MÃ ©nard E661 Clinique vÃ ©tÃ ©rinaire - Saint-Louis, 84 Principale, CP 30, Saint-Louis de Gonzague, QuÃ ©bec, J0S 1T0 Dr Roger SauvÃ © E661 Clinique vÃ ©tÃ ©rinaire - Saint-Louis, 84 Principale, CP 30, Saint-Louis de Gonzague, QuÃ ©bec, J0S 1T0 Dr Richard RÃ ©millard E661 Clinique vÃ ©tÃ ©rinaire - Saint-Louis, 84 Principale, CP 30, Saint-Louis de Gonzague, QuÃ ©bec, J0S 1T0 Dr Guy Massicotte E770 PO Box 648, Port Perry, Ontario Dr Roger Holtby E1067 R.R.1, Port Perry, Ontario Dr Ralph Warren E70 Eastern Breeders Inc., Kemptville, Ontario Dr Jim Algire E70 Eastern Breeders Inc., Kemptville, Ontario Dr Myron Mills E933 Service Embryotec, 1215 rue de Samos, Sillery, QuÃ ©bec G1T 2K5 Dr Louis Picard E866 Clinique vÃ ©tÃ ©rinaire Saint-Alexis, 3 rue Landry, Saint-Alexis de Montcalm, QuÃ ©bec, J0K 1T0 Dr Jacques Cloutier E876 269 rue Elizabeth, CP 670, Thurso, QuÃ ©bec J0X 3B0 Dr Pierre Thibaudeau E1027 210 rue du Moulin, CP 68, Durham-Sud, QuÃ ©bec, J0H 2C0 Dr Raymond Houde E827 216 rue Campagna, Arthabaska, QuÃ ©bec, G6P 6A2 Dr Richard Landry E868 Abbey Hill Cattle Co., RR7, Woodstock, Ontario, N4S 7W2 Dr Maarten Ringleberg E678 Sundown Livestock Transplants, PO Box 1582, Didsbury, Alberta, T0M 0W0 Dr Don Miller E1028 330 Saint-Thomas, Proulxville, QuÃ ©bec, G0X 2B0 Dr Marc DÃ ©ry E733 Boviteq Inc., 1425 Grand rang Saint-FranÃ §ois, Saint-Hyacinthe, QuÃ ©bec, J2S 7A9 Dr Daniel Bousquet E583 130 rang Charlotte, Saint-Liboire, QuÃ ©bec, J0H 1R0 Dr Rolland Lussier E1142 45, rang Saint-Ã douard, Saint-Liboire, QuÃ ©bec, J0H 1R0 Dr Raynald Dupras E979 Bureau vÃ ©tÃ ©rinaire Kildare, 681, rue Kildare, CP 252, Saint-Ambroise, QuÃ ©bec, J0K 1C0 Dr Suzanne Laurence E1033 Clinique vÃ ©tÃ ©rinaire Saint-Pierre, 183, rue Sainte-Anne, Rimouski, QuÃ ©bec, G5L 4H2 Dr LÃ ©on-Paul Saint-Pierre E915 Clinique vÃ ©tÃ ©rinaire Saint-Vallier, 440, rue de la Station, CP 9, Saint-Vallier, QuÃ ©bec, G0R 4J0 Dr Albiny Corriveau E71 United Breeders Inc., RR 5, Guelph, Ontario, N1R 4B6 Dr Ludovit Nechala E505 Bova-Tech Livestock Ltd, Box 5, Shaughnessy, Alberta, T0K 2A0 Dr Murray Jacobson E505 Bova-Tech Livestock Ltd, Box 5, Shaughnessy, Alberta, T0K 2A0 Dr C. West NEW ZEALAND Approval Number Address Team Veterinarian NZET 1 Ingram Road, RD3, Drury Thomas Edward Dixon NZET 2 53 Mutu Street, Te Awamutu David Leslie Hayman NZET 3 37 Liverpool Street, Kawerau John David Hepburn NZET 4 Willowbank, RD3, Amberley Garry Neil Sanderson NZET 5 Brunthill Breeders, PO Box 3186, Tauranga Charles Gilbert Sinclair UNITED STATES OF AMERICA Approval Number Address Team Veterinarian 91CA035 E689 Golden Genes, 3899 W Davis Avenue, Riverdale, CA Kenneth Halback 91CA040 E692 Emtran West, 323 Lander Avenue, Turlock, CA James Webb 91CA049 E553 Sunnyside Veterinary Clinic, 7684a E. Kings Canyon, Fresno, CA B. H. Cutright 91IA016 E608 Trans Ova Genetics, RR 1, Box 144A, Sioux Center, IA David Faber 91IA027 E509 Maplehurst Ova Trans, RR 1, Box 124, Keota, IA R. A. Carmichael 91IA029 E544 Westwood Embryo Services, RR 1, Box 44, Waverly, IA James K. West 91IL002 E648 North Central Embryo, 1060 W Rock Grove Road, Orangeville, IL Lawrence W. Strelow 91IL003 E648 North Central Embryo, 1060 W Rock Grove Road, Orangeville, IL Dan Kleckler 91IL004 E833 Reeser Embryo Transfer, RR 2, Box 144, Monticello, IL D. Philip Reeser 91IL008 E562 Dixon Veterinary Hospital, 605 1L, Rt 2, Dixon, IL James R. Collins 91KS028 E726 Sun Valley Veterinary, Rt 2, Box 146, Salina, KS Glenn Engelland 91KS047 E552 Great Plains ET, 5541 SE 69th Street, Berryton, KS Donald G. Atteberry 91KY014 E592 Bov Eq Et, PO Box 787, Russellville, KY Jenks Britt 91ME001 E812 New England Genetics, Rt 4, PO Box 217, Turner, ME Richard Whitaker 91ME009 E585 Pinetree-R ET Services, PO Box 249, North Anson, ME Paul L. Roullard 91ME018 E812 New England Genetics, Rt 4, PO Box 217, Turner, ME Randy A. Musack 91MI017 E599 Reproductive Special, 4915 Delta River Drive, Lansing, MI Graig Thompson 91MN046 E594 Future Genetics ET, Box 87, Lewiston, MN Clair D. Sauer 91MO032 E597 Reproductive Resources, Hwy 160 W Reynolds Building, Forsyth, MO 65653 Dennis Schmitt 91NC054 E705 Apex Veterinary Hospital, 1600 E Williams Street, Apex, NC Samuel P. Galphin 91NJ021 E503 Huff-N-Puff ET, PO Box 418, Vincentown, NJ William H. Pettitt 91NY013 E706 Copake Veterinary Hospital, Copake Falls, NY Mark E. Henderson 91NY023 E582 Delaware Valley VS, Box 259, Andes Star, Delhi, NY Brad Pedersen 91OH024 E7 Selet Embryos, Inc., 11555, US 42, Plain City, OH Tye J. Henschen 91OH025 E568 Ohio Embryo Transfer, 43629, SR 558, Columbiana, OH Max M. VanBuren 91PA005 E512 EmTran Inc., 197 Bossier Road, Elizabethtown, PA Alan MaCauley 91PA022 E996 Next Generation ET 815, Pleasure Road, Lancaster, PA Allen Rushmer 91PA026 E768 Cornerstone Genetics, RR 2, Box 654, Mt Joy, PA Larry Kennel 91PA041 E963 Bovet Creations RD 1, Box 454, New Enterprises PA Walter North 91PA043 E560 Penn England ET, RD 1, Box 151A, Williamsburg, PA Barry England 91PA044 E1010 Keystone Embryo Services, RD 2, Box 328, Mt Joy PA Jack Tate 91TN006 E538 Harrogate Genetics, US Highway, 25 E, Harrogate, TN Edwin Robertson 91TN007 E538 Harrogate Genetics, US Highway 25 E, Harrogate, TN Sam Edwards 91TX012 E948 Affiliated Genetics, 10105 FM 471, South Castroville, TX Sam Castleberry 91TX019 E516 Granada Biosciences, Rt 1, Box 201, Marquez TX Dan R. Miller 91TX050 E548 Spring Creek Embryo, Rt 2, Box 169-A, Weatherford, TX Brad K. Stroud 91VA030 E530 Blue Ridge Embryos, PO Box 913, Blacksburg, VA John Heizer 91VA031 E576 ABC Embryonics, Rt 1, Box 1080, Church Road, VA Beecher H. Watson 91WA020 E572 North West Veterinary Clinic, 8500 Cedarhome Drive, Stanwood, WA E. E. Elefson 91WA048 E11 Carnation Research, 28901 NE, Carnation F, Carnation, WA Erich Studer 91WI010 E778 River Valley Veterinary Clinic, E5721, CTH B, Plain, WI John Schneller 91WI011 E778 River Valley Veterinary Clinic, E5721, CTH B, Plain, WI Mike Kieler 91WI015 E722 Malin Embryo Transfer, N5404A, HWY 151, Fond du lac, WI Stephen Malin 91WI033 E725 Midwest ET Service, 616 Highway, 63, Baldwin, WI David B. Duxbury 91WI038 E1053 Segga ET, SC, Box 296, 306 S Pine, Weyauwega, WI Scott Allenstein 91WI039 E547 Paradocs Et, Inc., 121 Packerland Drive, Green Bay, WI Scott Armbrust 91WI042 E708 Progressive ET, 916 N Central Avenue, Marshfield, WI Richard Schulte 91WI045 E655 Sunshine Genetics, Rt 2, Box 38, Whitewater WI Dan Hornickel 91WI047 E840 County Veterinary Hospital, 1320 15th Avenue, Bloomer, WI Eugene Buchner 92KY053 E702 Green River ET Service, 3250 Nashville Road, Bowling Green, KY James Herbert Brown 92MN048 E754 Portland Prairie EMB, Rt. 1, Box 46 Caledonia, MN Charles D. Wray 92MO047 E762 Sho Me Embryos, Rt. 1, Box 368 Boonville, MO Greg Lenz 92WI051 E29 ABS Specialty Gen., 3804 Vinburn Road, DeForest, WI Lee Mathews 91WI048 E29 ABS Spec. Genetics, 3804 Vinburn Road, DeForest, WI Patrick Phillips 92VA055 E794 Ashby Farms, Rt. 8, Box 32A, Harrisonburg, VA Dr Randall Hinshaw 92VA056 E794 Ashby Farms, Rt. 8, Box 32A, Harrisonburg, VA Dr Sarah S. Whitman